Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5-6, 8-9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIROYUKI OKAMOTO ET AL: "Dose error from deviation of dwell time and source position for high dose-rate 192Ir in remote afterloading system".

Okamoto et al discloses (the references in parentheses applying to this document):  A system for assisting in planning a radiation therapy treatment of a target structure in a region of a patient body (abstract, Materials and methods, page 781), the treatment being delivered on the basis of a treatment plan including error-prone parameter values of first treatment parameters for controlling the delivery of the radiation, wherein the system comprises a robustness evaluation unit (Evaluation of dose error in Materials and methods, page 781) configured to:

° obtain planned parameter values of the first treatment parameters (Evaluation of dose error in Materials and methods, page 781),

° generate perturbed parameter configurations including perturbed values of the first treatment parameters, the perturbed parameter values deviating from the planned parameter values by possible error values of the first treatment parameters occurring during the treatment (Evaluation of dose error in Materials and methods, page 781, see also under Dose error in a single catheter by calculation, page 783, "Dose errors were calculated with three conditions ... to reveal the contribution ....", multiple configurations are therefore calculated, i.e. generated, based on measured error values),

° estimate for each perturbed parameter configuration a radiation dose distribution resulting from a treatment delivered on the basis of the perturbed parameter configuration (Evaluation of dose error in Materials and methods, page 781, Results, Measurements of deviation of dwell time and source position and Dose error in a single catheter by calculation, page 783).
With regard to claims 2, 8 and 9: Okamoto et al teaches, abstract, Evaluation of dose error in Materials and methods, page 781, Results, Measurements of deviation of dwell time and source position, page 783.
With regard to claim 3: Okamoto et al teaches, Measurements of deviation of dwell time and source position, page 783.
With regard to claim 5: Okamoto et al teaches, Results, Dose error in a single catheter by calculation, page 783.
With regard to claim 6: see Fig. 3 of Okamoto et al.
With regard to claims 12 and 13: Okamoto et al teaches, Results, Measurements of deviation of dwell time and source position and Dose error in a single catheter by calculation, page 783.

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se, as the claim only recites a computer program comprising program code which is broadly considered to merely be directed to a signal.  The program should be recited as including “a non-transitory computer readable medium” to store the computer program and/or program code on such that the claim does not only recite a signal (MPEP 2106.03(I)). 

6.	Claims 4, 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The random determination of the perturbed parameter values as in claim 4 provides for a more thorough image of the dose distribution deviations. The choice of volume elements as defined in claim 7 contributes to a lower computational effort. The generation of the treatment plan including cost functions of claims 10-11 are not taught by the prior art. 



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791